Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 08/19/2019.
             Claims 1-20 are pending.

Drawings
The drawings filed on 08/19/2019 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

Double Patenting
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,430389. Although the claims at the content of the claims in the patent overlaps with the content of the claims in the current application.
For or example, Claim 1 of the Patent 10,430389 comprises the steps of receiving...., sorting..., acquiring, and sequentially.... having limitations in more details than that of claim 1 in the current application, therefore they meet the claimed limitations. (See table below). 
	
Instant Application claim 1
Patent No. 10,430389 claim 1
A method comprising:
receiving a request to perform a file system operation specifying copying a file from a source to a destination target in a file system, the source being associated with a source inode, and the destination target being associated with a destination target inode;
sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes;








   sequentially acquiring, based on the sorted order, rename locks on the source and destination target inodes;














 















after the rename locks and the inode locks have been acquired, copying chunk 


receiving a request to perform a file system operation specifying copying a file from a source in a file system to a destination target in the file system, the source being associated with a source inode, and the destination target being associated with a destination target inode; 
sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes, wherein the sorted order indicates a sequence in which a plurality of locks are to be acquired, the plurality of locks comprising a rename read lock for the source inode, a rename write lock for the destination target inode, a read inode lock for the source inode, and a write inode lock for the destination target inode; 
sequentially acquiring, based on the sorted order, the rename read lock on the source inode and the rename write lock on the destination target inode by acquiring a first lock on one of the source inode or the destination target inode, the first lock being one of the rename read lock for the source inode or the rename write lock for the destination target inode, and after acquiring the first lock, acquiring a second lock on another of the source inode or the destination target inode, the second lock being another of the rename read lock for the source inode or the rename write lock for the destination target inode;
the read inode lock on the source inode and the write inode lock on the destination target inode by acquiring a third lock on one of the source inode or the destination target inode, the third lock being one of the read inode lock for the source inode or the write inode lock for the destination target inode, and after acquiring the third lock, acquiring a fourth lock on another of the source inode or the destination target inode, the fourth lock being another of the read inode lock for the source inode or the write inode lock for the destination target inode; and 
after the rename read lock on the source inode, the rename write lock on the destination target inode, the read copying a chunk map of the source inode to the destination target inode to fulfill the request, wherein the sequentially acquiring, based on the sorted order, the rename read lock on the source inode and the rename write lock on the destination target inode comprises: if an initial inode in the sorted order comprises the source inode: acquiring the rename read lock on the initial inode; and after acquiring the rename read lock on the initial inode, acquiring the rename write lock on a next inode in the sorted order, the next inode thereby being the destination target inode.



Claims 1-6 of Patent No. 10,430389 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 


Instant Application claim 8
Patent No. 10,430389 claim 7
A system for deadlock-free locking for consistent and concurrent server-side file operations in file systems, the system comprising:
a processor-based system executed on a computer system and configured to execute instructions comprising:





sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes;











sequentially acquiring, based on the sorted order, rename locks on the source and destination target inodes;

after the sequentially acquiring the rename locks, based on the sorted order, sequentially acquiring, based on the sorted order, inode locks on the source and destination target inodes; and 




after the rename locks and the inode locks have been acquired, copying chunk map entries of the source inode as chunk 


  receiving a request to perform a file system operation specifying copying a file from a source in a file system to a destination target in the file system, the source being associated with a source inode, and the destination target being associated with a destination target inode; 
  generating a list listing the source and destination target inodes; 
  sorting the source and destination target inodes, listed in the list, into a sorted order according to inode numbers identifying the source and destination target inodes, wherein the sorted order lists the source and destination target inodes, and indicates a sequence in which a plurality of locks are to be acquired for the source and destination target inodes, the plurality of locks comprising a rename read lock for the source inode, a rename write lock for the destination target inode, a read inode lock for the source inode, and a write inode lock for the destination target inode; 
  sequentially acquiring, based on the sorted order, the rename read lock on the source inode and the rename write lock on the destination target inode; 
  after the sequentially acquiring the rename read lock on the source inode and the rename write lock on the destination target inode, based on the sorted order, sequentially acquiring, based on the sorted order, the read inode lock on the source inode and the write inode lock on the destination target inode; and 
  after the rename read lock on the source inode, the rename write lock on the destination target inode, the read inode lock on the source inode, and the write copying a chunk map of the source inode to the destination target inode to fulfill the request, wherein the sequentially acquiring, based on the sorted order, the rename read lock on the source inode and the rename write lock on the destination target inode comprises: if an initial inode in the sorted order comprises the source inode: acquiring the rename read lock on the initial inode; and 
  after acquiring the rename read lock on the initial inode, acquiring the rename write lock on a next inode in the sorted order, the next inode thereby being the destination target inode.



Claims 7-12 of Patent No. 10,430389 satisfies all the elements of claims 9-14 of the instant application, and as such, anticipates the claims of instant application.  



Patent No. 10,430389 claim 13
A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a method comprising:








  sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes;








   sequentially acquiring, based on the sorted order, rename locks on the source and destination target inodes;




































after the rename locks and the inode locks have been acquired, copying chunk map entries of the source inode as chunk map entries of the destination target inode to fulfill the request.


  receiving a request to perform a file system operation specifying copying a file from a source in a file system to a destination target in the file system, the source being associated with a source inode, and the destination target being associated with a destination target inode; 
  sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes, wherein the sorted order indicates a sequence in which a plurality of locks are to be acquired, the plurality of locks comprising a rename read lock for the source inode, a rename write lock for the destination target inode, a read inode lock for the source inode, and a write inode lock for the destination target inode; 
  sequentially acquiring, based on the sorted order, the rename read lock on the source inode and the rename write lock on the destination target inode by acquiring a first lock on one of the source inode or the destination target inode, the first lock being one of the rename read lock for the source inode or the rename write lock for the destination target inode, and after acquiring the first lock, acquiring a second lock on another of the source inode or the destination target inode, the second lock being another of the rename read lock for the source inode or the rename write lock for the destination target inode; 
sequentially acquiring, based on the sorted order, the read inode lock on the source inode and the write inode lock on the destination target inode by acquiring a third lock on one of the source inode or the destination target inode, the third lock being one of the read inode lock for the source inode or the write inode lock for the destination target inode, and after acquiring the third lock, acquiring a fourth lock on another of the source inode or the destination target inode, the fourth lock being another of the read inode lock for the source inode or the write inode lock for the destination target inode; and after the rename read lock on the source inode, the rename write lock on the destination target inode, the read inode lock on the source inode, and the write inode lock on the destination target inode have been acquired, copying a chunk map of the source inode to the destination target inode to fulfill the request, wherein the sequentially acquiring, based on the sorted order, the rename read lock on the source inode and the rename write lock on the destination target inode comprises: if an initial inode in the sorted order comprises the source inode: acquiring the rename read lock on the initial inode; and 
after acquiring the rename read lock on the initial inode, acquiring the rename write lock on a next inode in the sorted order, the next inode thereby being the destination target inode.


Claims 13-17 of Patent No. 10,430389 satisfies all the elements of claims 16-20 of the instant application, and as such, anticipates the claims of instant application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the language of "rename locks on the source and destination target inodes” and “copying chunk map”.  However, these language are clear to provide the detailing of “rename locks on the source and target”, is this rename of write locks, or read lock or read and write lock.  These claims also include the language of “copy chunk map”, it is also unclear to indicate the features of “copy chunk map”, wherein the copy chunk is vague and open, whether the copy chunk map equal to copy garbage?
Claims 8 and 15 also recite the language of “sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes”.  However, there is missing a step before sorting happen. 
See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Leverett et al. (US Patent 8,655,848, hereinafter Leverett), in view of Dalton (US PGPUB 2012/0284317, hereinafter Dalton).
As per as claim 1, Leverett discloses:
 A method comprising: 
 	receiving a request to perform a file system operation specifying copying a file from a source to a destination target in a file system, the source being associated with a source inode, and the destination target being associated with a destination target inode (Leverett, e.g., fig. 6A-6B, associating with texts description, [col. 2, lines 56-62], [col.6, lines 30-67], “…the inode file is created on-the-fly as the data objects are transmitted in any order from the source to the destination storage system. Once the destination storage system receives the data objects, the inode file may be pieced together using the data object identifiers … allows for the transfer of only those directory entries that have been modified between two snapshots of the source storage server to the target (destination) storage server…”);
 	sorting the source and destination target inodes into a sorted order according to inode numbers identifying the source and destination target inodes (Leverett, e.g., fig. 6A-6B, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67],, “…updating the target replica volume by identifying changes between two clones of a particular volume, and applying those changes to a corresponding clone of the target replica. Clones were created by copying entire inode files describing the file to the replica and incrementing a reference count of a block Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number. For directory entries, each entry includes the name of the file the directory entry references and the file's inode number…”);
 	sequentially acquiring, based on the sorted order, rename locks on the source and destination target inodes (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27]), “…scanning the inode file of the source file system in lockstep (operation 601)…the inode file is scanned sequentially, where each inode in the inode file is scanned in inode file order…File system objects can be files, directories, and/or sub-directories of the file system. Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number. For directory entries, each entry includes the name of the file the directory entry references and the file's inode number…”);
 	 	after the sequentially acquiring the rename locks, based on the sorted order, sequentially acquiring, based on the sorted order, inode locks on the source and destination target inodes (Leverett, e.g., fig. 6A-6C, associating with texts description, [col.6, lines 30-67], and  [col. 13-14, lines 55-27]), “…scanning the inode file of the source file system in lockstep (operation 601)…the inode file is scanned sequentially, where each inode in the inode file is scanned in inode file order…File system objects can be files, directories, and/or sub-directories of the file system. Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number. For directory entries, each entry includes the name of the file the directory entry references and the file's inode number…”);
; and 
 	after the rename locks and the inode locks have been acquired, copying chunk map entries of the source inode as chunk map entries of the destination target inode to fulfill the request (Leverett, e.g., fig. 6A-6C, associating with texts description, [col.6, lines 30-67], [col. 10, lines 51-67], [col. 14, lines 52-67] and  [col.16, lines 10-42]), “…each data block includes a physical volume block number (PVBN) of the data block and a virtual volume block number (VVBN) of the data block, which (in either case) is independent of the logical block number(s) of the data block…the data structure maintained by the destination storage system includes a mapping of source storage system PVBNs (or VVBNs) to corresponding destination storage system PVBNs…”). 
	Leverett discloses acquiring based on the sorted order, acquiring based on the sorted order inode locks on eh source and destination target inodes and copying chunk map entries of the source inode as chunk map entries of the destination target inode (Leverett, e.g., fig. 6A-6C, associating with texts description).  However, Leverett does not explicitly disclose “rename locks”.
	However Dalton, in an analogous art, discloses “rename locks” ((Dalton, e.g., [0061-0070], “…Renaming is the most complex operation in modern filesystems because it is the only operation that modifies multiple directories in a single atomic action. Renaming both deletes a file from the source directory and creates a file in the destination directory… A copy of the source mode is made, and the copy is updated with a flag indicating that the mode is `pending rename source`. The row key of the rename destination is recorded in the new source inode. An atomic compare-and-update is then performed on the source row with the source row lock held. The update value is the new source inode. The comparison value is the value of the original ('old') source inode. If the compare-and-update fails (due to an intervening write to the source mode before the row lock was acquired), the rename halts… The row key of the rename source is then recorded in the new destination mode… atomic compare-and-update is performed on the destination row with the destination row lock held…”) and [0075], “…row locks are obtained on the rename source and destination mode as described in the `Rename Inode` section. We can determine the row keys for both rename source and destination rows, as source pending modes include the row key for the destination row, and destination pending modes include the row key for source row”)) . Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Dalton and Leverett to rename source parent directory and rename destination parent directory are both 




As per as claim 2, the combination of Dalton and Leverett discloses:
The method of claim 1 wherein the sorting comprises one of sorting the source and destination target inodes in ascending order according to the inode numbers, or sorting the source and destination target inodes in descending order according to the inode numbers (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27]), “…File system objects can be files, directories, and/or sub-directories of the file system. Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number. For directory entries, each entry includes the name of the file the directory entry references and the file's inode number…”).

As per as claim 3, the combination of Dalton and Leverett discloses:
The method of claim 1 wherein the sequentially acquiring, based on the sorted order, rename locks comprises:
 	if an initial inode in the sorted order comprises the source inode (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], e.g.., “…Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number…”): 
 	acquiring a rename read lock on the initial inode (Dalton, e.g., fig. 3, associating with text description, [0061-0070], and [0075]); and
 	 	after the acquiring a rename read lock on the initial inode, acquiring a rename write lock on a next inode in the sorted order, the next inode thereby being the destination target inode (Dalton, e.g., fig. 3, associating with text description, [0061-0070], and [0075], disclose rename read and write lock),  and further see (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], for inode in the sorted order).

As per as claim 4, the combination of Dalton and Leverett discloses:
The method of claim 1 wherein the sequentially acquiring, based on the sorted order, rename locks comprises:
if an initial inode in the sorted order comprises the destination target inode (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], e.g.., “…Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number…”):
 	acquiring a rename write lock on the initial inode (Dalton, e.g., fig. 3, associating with text description, [0061-0070], and [0075]); and 
 	after the acquiring a rename write lock on the initial inode, acquiring a rename read lock on a next inode in the sorted order, the next inode thereby being the source inode (Dalton, e.g., fig. 3, associating with text description, [0061-0070], and [0075], disclose rename read and write lock),  and further see (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], for inode in the sorted order).

As per as claim 5, the combination of Dalton and Leverett discloses:
The method of claim 1 wherein the sequentially acquiring, based on the sorted order, inode locks comprises:
 	if an initial inode in the sorted order comprises the source inode (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], e.g.., “…Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number…”): 
 	acquiring a read inode lock for the initial inode (Dalton, e.g., fig. 3, associating with text description, [0061-0070], and [0075]); and
 	after the acquiring a read inode lock, acquiring a write inode lock on a next inode in the sorted order, the next inode thereby being the destination target inode (Dalton, e.g., fig. 3, associating with text description, [0061-0070], and [0075], disclose rename read and write lock),  and further see (Leverett, e.g., fig. 6A-6C, .

As per as claim 6, the combination of Dalton and Leverett discloses:
The method of claim 1 wherein the sequentially acquiring, based on the sorted order, inode locks comprises:
if an initial inode in the sorted order comprises the destination target inode (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], e.g.., “…Inodes are arranged sequentially in the inode file, and a file system object's position in the inode file is given by its inode number…”):  
acquiring a write inode lock for the initial inode (Dalton, e.g., [0061-0070], and [0075]); and
 	after the acquiring a write inode lock, acquiring a read inode lock for a next inode in the sorted order, the next inode thereby being the source inode (Dalton, e.g., fig. 3, associating with text description,  [0061-0070], and [0075], disclose rename read and write lock),  and further see (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], for inode in the sorted order).

As per as claim 7, the combination of Dalton and Leverett discloses:
The method of claim 1 comprising:
 	maintaining the rename locks on the source and destination target inodes during the copying chunk map entries of the source inode as chunk map entries of the destination target inode (Dalton, e.g., fig. 3, associating with text description,  [0061-0070], and [0075], disclose rename lock) and (Leverett, e.g., fig. 6A-6C, associating with texts description, [col. 2, lines 56-62], [col. 3, lines 27-42],  [col.6, lines 30-67], and  [col. 13-14, lines 55-27], disclose copying chunk map entries of the source inode as chunk map entries of the destination target inode).


Claims 8-14 are essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a method, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 15-20 are essentially the same as claims 1-7 except that they set forth the claimed invention as a computer program product rather a method,  respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to synchronize from source to target system and recovery due to the failure.

a.	Zhou et al. (US PGPUB, US PAT 2014/0122428, hereafter Zhou); “SYSTEM AND METHOD FOR NETWORK FILE SYSTEM SERVER REPLICATION USING REVERSE PATH LOOKUP” discloses “reverse path lookup to build mappings between file handles that represent network file system objects and full path names associated therewith and distinguish hard links between different file system objects having the same identifier with different parents or file names. The mappings and information distinguishing the hard links may then be cached to enable replicating changes to the file system”. 
Zhou also teaches replication/synchronizing with source and target ([0012] and [0025] and further disclose sort/arrange file inode number in the B-tree ([0025]). 
Zhou further teaches access control between nodes ([0019-20] and [0029]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163